On petition for rehearing. The appellant asks a rehearing of the application for an order dismissing the appeal. Her petition is based on the proposition that section 6 of the Assessment Act in question does not apply to an action in equity, or to a defense, attacking the validity of an assessment on the ground that the act itself is unconstitutional as a deprivation of property without due process of law. The attack made upon the assessment by the appellants in this action is based wholly upon objections which do not go to the constitutionality of the act under which the assessment was levied, but which involve only the regularity *Page 270 
of the proceedings leading up to the assessment. The question whether section 6 is embraced in the title does not affect the validity of the other provisions of the act, and it was not raised except in resisting the motion to dismiss the appeal. Hence the question whether the limitation of the section applies to actions in equity or other proceedings in which the assessment is alleged to be void because the act under which it is made is void, is not involved here, and the decision dismissing the appeal is not to be understood as applying to such question.